Citation Nr: 1602032	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A hearing was held on September 3, 2015, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

1.  At the September 2015 Board hearing, prior to the promulgation of a Board decision in the appeal, the Veteran expressed his desire to withdraw his appeal of the RO's denial of his claim for service connection for chronic obstructive pulmonary disease.

2.  The Veteran's bilateral hearing loss, of a level considered disabling under VA standards, is at least as likely the result of noise exposure in military service as it is the result of any other cause or factor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for chronic obstructive pulmonary disease.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110,  5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  

At the September 2015 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the claim for service connection for chronic obstructive pulmonary disease.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for service connection for chronic obstructive pulmonary disease must be dismissed.  

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a); see Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

IV.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was provided with a VA audiological examination in November 2009.  The audiometric results documented in the examination report demonstrate that the Veteran has a degree of decreased hearing acuity in each ear, measured using pure tone threshold testing, which meets the requirements of a current "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred during service.  38 C.F.R. § 3.303.

The Veteran asserts that his hearing loss was caused by extreme noise exposure during active military service.  At the September 2015 Board hearing, the Veteran testified that while serving as an avionics officer in Vietnam, he spent significant time on the flight line, where he was subjected to extremely high noise, from jet engines, without the benefit of hearing protection.  He further testified that he had very little noise exposure post-service.  Because the Veteran's DD Form 214 documents a military occupational specialty of avionics officer, the Veteran's statements regarding military noise exposure are found to be consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Although "Avionics Officer" is not listed among the specific MOS listings for the Air Force, the Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for all other specialties relating to avionics.  Therefore, the Veteran's exposure to hazardous noise is conceded.  The remaining issue is whether the Veteran's current hearing loss is at least as likely the result of this in-service noise exposure as it is the result of some other cause or factor.

As noted above, the Veteran was provided with a VA examination and medical opinion with respect to his hearing loss in November 2009.  At that time, the VA examining audiologist diagnosed the Veteran with high frequency sensorineural hearing loss, and opined that it was unlikely that the Veteran's current hearing loss is due to noise exposure during active duty.  As rationale, she stated that a comparison of frequency-specific testing at induction with thresholds obtained at discharge reveals no significant change in hearing, no hearing loss, and no high frequency shift that would suggest damage due to noise or any other factors while on active duty.  The audiologist then cited to a 2006 Institute of Medicine study which concluded that hearing changes related to noise exposure do not manifest through a delayed onset nor do any changes progress once the source of exposure, in this case military noise, is discontinued.  

Although the November 2009 VA examiner stated that a comparison of induction and discharge audiometric testing did not reveal a significant change in hearing, the Board notes that these studies demonstrate that fairly sizable downward shifts at various thresholds occurred between these examinations.  At the September 1962 Air Force commission and active duty examination, audiometric testing demonstrated the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
-5 (10)
-10 (0)
0 (10)
0 (10)
10 (15)
35 (45)
LEFT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
10 (15)
15 (25)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

At the June 1967 separation examination, audiometric testing demonstrated the following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10 (25)
5 (15)
10 (20)
20 (30)
20 (25)
40 (50)
LEFT
10 (25)
5 (15)
5 (15)
10 (20)
20 (25)
20 (30)

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examiner did not state what would constitute a "significant change in hearing," the Board notes that between the induction and discharge examination, downward shifts (worsening in hearing acuity) of a magnitude of 15 decibels were recorded for the right ear at the 500 and 1000 hertz (HZ) levels and the left ear at the 1000, 2000, and 3000 Hz levels, and of 20 decibels for the right ear at 3000 Hz and the left ear at 500 Hz.  Additionally, the Board notes that the June 1967 separation examination includes a notation that the Veteran had mild high frequency hearing loss bilaterally, with no complications or sequelae.  The November 2009 VA examiner appears to have disregarded this notation, and in fact stated the opposite in her reasoning that there was "no hearing loss" shown when comparing the induction and discharge examinations.  The Board finds that her statement that the examinations demonstrated no significant change in hearing during service to run counter to the evidence, and there is additionally no indication in the examination report that the examiner converted the audiometric data from the service treatment records to the current ISO-ANSI figures to facilitate consideration of the medical evidence.  Therefore, as the November 2009 VA examiner's opinion was based on inaccurate factual premises, it is found to carry little, if any probative value, and is found by the Board to be inadequate for adjudicatory purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).

The Board could remand the case for another opinion on the matter.  However, in this case, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to bring the evidence at least to the point of relative equipoise on the remaining issue of the existence of a nexus or connection between the Veteran's current hearing loss disability and his noise exposure during service, particularly when considered alongside service treatment records documenting a not-insubstantial downward shift in hearing acuity at various pure tone threshold levels between entrance and separation from service, and the Veteran's lay statements concerning minimal excess noise exposure post-service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  Although age-related hearing loss very likely has contributed to the current severity of the Veteran's decreased hearing acuity, especially given his May 2009 statement that his subjective difficulties with hearing have become much worse since he turned 60 years old, he also stated that he has had trouble with his hearing acuity since he turned 30 (the Veteran was 26 years old upon discharge from military service).  The Board finds that the Veteran's competent and credible statements regarding his exposure to excessive noise on the flight line, in collaboration with audiometric evidence documenting a not-insubstantial downward shift in hearing acuity at various pure tone threshold levels between entrance and separation from service, brings the weight of the evidence at least into relative equipoise as to whether the Veteran's current hearing loss disability is at least in part etiologically related to service.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran in finding that it is at least as likely as not that the Veteran's hearing loss in this case is the result of noise exposure in service as it is the result of any other cause or factor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability; the Veteran experienced excessive noise exposure during active duty and was noted to have mild high frequency hearing loss on his discharge examination; and, resolving reasonable doubt in favor of the Veteran, his current hearing loss is as likely the result of noise exposure in service as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Having so concluded, the Board need not decide whether service connection for bilateral hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

The appeal of the claim for service connection for chronic obstructive pulmonary disease is dismissed.

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


